DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims benefit from provisional applications 63/014,383, 63/014,402, and 63/014,376 all filed on 04/23/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 04/05/2021, 04/26/2021, 08/02/2021, 01/27/2022, and 07/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 4 objected to because of the following informalities:
“a patient organ” should be rewritten as “a patient’s organ”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “The location pad according to claim 1, wherein the organ comprises an eye”. There is no recitation in the claim stating what structural limitation causes “wherein the organ comprises an eye”; it is unclear how this limitation affects the structure of the location pad. For purposes of examination, the limitation is considered as an intended use of the claimed device. Such a limitation does not further limit the structure of the claimed device.
Claim 5 similarly recites the limitation “The system according to claim 4, wherein the organ comprises an eye”. There is no recitation in the claim stating what structural limitation causes “wherein the organ comprises an eye”; it is unclear how this limitation affects the structure of the system. For purposes of examination, the limitation is considered as an intended use of the claimed system. Such a limitation does not further limit the structure of the claimed system.
Claim 6 recites “and comprising a display, which is configured, based on the position signal, to visualize the medical instrument overlaid on the image”. It is unclear what is comprising the display. For purposes of examination, it will be interpreted for the system to further comprise a display.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites “The method according to claim 9, wherein the organ comprises an eye of the patient”, wherein the method according to claim 9 is a method for manufacturing a location pad. It is unclear how “the organ comprising an eye of the patient” further limits the method for manufacturing the location pad.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari (US20170007156). Govari is cited in the IDS.
	Regarding claim 1, Govari teaches a location pad (38) (Figs. 1 & 2A-2B, [0024]), comprising:
two or more field-generators (36A-36D), which are configured to generate respective magnetic fields at least in a region- of-interest (ROI) (39) of a patient organ, for measuring a position of a medical instrument (24) in the ROI (39) (Figs. 1 & 2A-2B, [0016], [0018], [0022], [0024-0025], [0031], wherein the field-generators 36A-36D are used for tracking a catheter 24 with a position sensor 41 installed, are fixed on a frame 37 surrounding the ROI, and may generate magnetic fields in a volume around the heart 28); and
a frame (37), which is coupled with tissue that is at least partially surrounding the organ and is configured to fix the two or more field-generators at respective positions surrounding the ROI (39) (Figs. 1 & 2A-2B, [0018], [0024], [0026-0027], [0031], wherein the frame is open, surrounds a ROI, and the field-generators of the frame may be attached to a patient’s torso).
Regarding claim 3, Govari teaches the invention as claimed above in claim 1.
Govari further teaches wherein the organ comprises an eye, and wherein the frame is configured to be attached to facial tissue surrounding at least part of the eye (Figs. 2A-2B, [0025-0026], [0040], wherein the location pad and field-generators are attached to the patient’s torso may also be suitably attached or configured to be attached to facial tissue surrounding at least part of the eye). For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, Govari teaches a system (20) ([0021]), comprising:
a location pad (38) ([0024]), comprising:
two or more field-generators (36A-36D), which are configured to generate respective magnetic fields at least in a region-of-interest (ROI) (39) of a patient organ, for measuring a position of a medical instrument (24) in the ROI (39) (Figs. 1 & 2A-2B, [0016], [0018], [0022], [0024-0025], [0031], wherein the field-generators 36A-36D are used for tracking a catheter 24 with a position sensor 41 installed, are fixed on a frame 37 surrounding the ROI, and may generate magnetic fields in a volume around the heart 28); and
a frame (37), which is coupled with tissue that is at least partially surrounding the organ, and is configured to fix the two or more field-generators at respective positions at least partially surrounding the ROI (39) (Figs. 1 & 2A-2B, [0018], [0024], [0026-0027], [0031], wherein the frame is open, surrounds a ROI, and the field-generators of the frame may be attached to a patient’s torso);
a position sensor (41), which is coupled with the medical instrument (24) and is configured, in response to the respective magnetic fields, to generate a position signal indicative of the position of the medical instrument (24) ([0022]); and
a processor (44), which is configured, based on the position signal, to estimate the position of the medical instrument (24) ([0022]).
	Regarding claim 5, Govari teaches the invention as claimed above in claim 4.
	Govari further teaches wherein the organ comprises an eye, and wherein the frame is configured to be coupled with facial tissue surrounding at least part of the eye (Figs. 2A-2B, [0025-0026], [0040], wherein the location pad and field-generators are attached to the patient’s torso may also be suitably coupled or configured to be coupled to facial tissue surrounding at least part of the eye). For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari '156 (US20170007156) as applied to claim 1 above, and further in view of Govari '848 (US20130015848). Govari ‘156 is cited in the IDS.
Regarding claim 2, Govari ‘156 teaches the invention as claimed above in claim 1.
However, Govari ‘156 fails to explicitly teach wherein the frame comprises a flexible substrate, which is configured to conform to a geometry surrounding at least a portion of the patient organ.
In an analogous magnetic tracking system field of endeavor, Govari ‘848 teaches such a feature. Govari ‘848 teaches patches (40) which are attached to the body of a patient (30) (Fig. 1, [0020]). Govari ‘848 teaches the patches (40) comprise field generator coils configured to generate magnetic fields which are sensed by a position sensor of a catheter (28) to determine the position of the catheter’s distal end (36) ([0021]). Govari ‘848 teaches the patch (40) comprises a flexible substrate (60) configured to conform to the shape of the patient’s (30) body when attached ([0027]). Govari ‘848 further teaches the substrate (60) may be rigid ([0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Govari ‘156 to have the frame comprise a flexible substrate configured to conform to a patient’s body as taught by Govari ‘848 ([0027]). Since the frame is coupled to the body/tissue, modifying the frame to be flexible rather than rigid and conform to the patient’s body may enhance patient comfort. Moreover, Govari ‘848 teaches the substrate may be rigid ([0034]), thereby teaching the modification and/or substitution of a rigid substrate for a flexible substrate is known in the art for frames comprising field-generators configured to be coupled to a patient’s body.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari '156 (US20170007156) as applied to claim 4 above, and further in view of Govari '948 (IL263948A). Govari ‘156 is cited in the IDS.
Regarding claim 6, Govari ‘156 teaches the invention as claimed above in claim 4.
Govari ‘156 further teaches wherein the processor (44) is configured to receive at least an image of the organ ([0021], [0024], [0026], wherein the console 26 comprises the processor 44 and a display 40, and wherein in case a fluoroscopic image is needed, cardiologist 42 via display 40 requests a fluoroscopic image of the patient’s heart 28), and comprising a display (40) ([0024]).
However, Govari ‘156 fails to teach wherein the display is configured, based on the position signal, to visualize the medical instrument overlaid on the image.
In an analogous location tracking system for navigation during medical procedures field of endeavor, Govari ‘948 teaches such a feature. Govari ‘948 teaches a location tracking and navigation system (100) comprising medical tool(s) (10), a camera (44), a console (38) comprising a work station (12) comprising a processor (14) and a display device (16), and a location pad (30) (Fig. 1, [0015]). Govari ‘948 teaches the location pad (30) comprises field generators and teaches sensors (32) located on the tool(s) (10) generate response signals in response to field signals emitted by the location pad ([0016]). Govari ‘948 teaches the camera (44) provides a view in the display (16) which includes an actual image of the subject ([0020]). Govari’ 948 teaches a graphical representation of the tool(s) (10) may be overlaid on an image provided by the camera (44) ([0021-0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Govari ‘156 to overlay the tracked tool on the image displayed as taught by Govari ‘948 ([0020-0024]). By including an overlay of the tool on the image, a visual aid is provided which may improve visualization and thus navigation during surgical procedures as recognized by Govari ‘948 ([0001], [0013]).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari '156 (US20170007156) in view of Govari '948 (IL263948A) as applied to claim 6 above, and further in view of Tako (US20170367771). Govari ‘156 is cited in the IDS.
Regarding claim 7, Govari ‘156 in view of Govari ‘948 teaches the invention as claimed above in claim 6.
However, Govari ‘156 fails to teach wherein the image comprises an optical image and an anatomical image, and wherein the processor is configured to visualize the medical instrument overlaid on at least one of the optical image and the anatomical image.
 Govari’ 948 earlier teaches a graphical representation of the tool(s) (10) may be overlaid on an image provided by the camera (44) ([0021-0024], wherein the image provided by the camera comprises an optical image).
Moreover, in an analogous surgical navigation field of endeavor, Tako teaches such a feature. Tako teaches a networked computer system (1) comprising one or more computers (20) interfaced with surgical tools such as surgical probes, cameras, and equipment (32, 34, 36) ([0073-0074]). Tako teaches the system (1) is connected to a 3D display (40) which monitors the operation and activity of the tools (32, 34, 36) ([0074]). Tako teaches the system (1) is configured with patient specific parameters (7) which include imaging details including the patient’s prior CT and MRI images ([0075]). Tako further teaches a system called the “Surgical Navigation Advanced Platform” (SNAP), wherein medical images of an actual patient are transformed into a dynamic and interactive 3D scene ([0081]). Tako teaches SNAP uses scanned medical images such as CT, ultrasound, X-ray and surgery instruments ([0084]). Tako teaches the SNAP system may be modified, resulting in an Augmented Reality Surgical Navigation System (“ARS”) (100) which may provide for integrated views of optic and scanned views on the same screen ([0120]). Tako teaches a virtual image and a real optical image may be projected side by side on a display monitor (108) or on a head-mounted-display (HMD) (160’) ([0060], [0120], wherein virtual images may comprise patient scans and/or models which comprise anatomical images). Tako further teaches a 4-vew display (2700) which may provide a surgeon a live video feed from an endoscopic camera, a live virtual video feed from a virtual reality camera of the endoscope, a virtual patient specific 3D modeled scene with a virtual endoscope tool displayed in the correct location and orientation with respect to the patient’s anatomy, and a live 3 panel view of 2D DICOM images (Fig. 27, [0095], [0100], [0158], wherein a model of a surgical tool may be integrated into the virtual surgery scene and the virtual endoscope tool comprise visualizing a medical instrument overlaid on an anatomical image). Moreover, Tako teaches the head-mounted-display (HMD) (160’) may present virtual models to the surgeon which overlay with the surgeon’s actual view of the patient ([0124]), and the ARS computing device (112) synchronizes the virtual models with the surgeon’s actual view of the patient (Figs. 1 & 25, [0124], [0171-0173]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Govari ‘156 to provide both anatomical patient scans and a live camera feed of the surgery as taught by Tako (Fig. 27, [0158]). By providing both images simultaneously, side by side, or overlaid/fused on each other, surgeons may better leverage the patient’s scans during an actual surgery procedure without necessarily looking away from the live feed/surgery as recognized by Tako ([0002], [0004-0005], [0120], [0162]). In addition, it would be obvious to include an overlay of the medical tool on either an optical image as taught by Govari ‘948 ([0021-0024]) or on anatomical virtual images as taught by Tako ([0158]) because the overlay is a visual aid which may improve visualization and thus navigation during surgical procedures as recognized by Govari ‘948 ([0001], [0013]). Moreover, the overlay may provide the location of tools even when the tools are not visible due to being occluded by tissue as recognized by Govari ‘948 ([0013]).
Regarding claim 8, Govari ‘156 in view of Govari ‘948 teaches the invention as claimed above in claim 6.
However, Govari ‘156 fails to teach wherein the image comprises an optical image and an anatomical image, wherein the display comprises an augmented reality display, and wherein the processor is configured to simultaneously display, on the display, the optical image on a first section of the display, and the anatomical image on a second section of the display.
in an analogous surgical navigation field of endeavor, Tako teaches such a feature. Tako teaches a networked computer system (1) comprising one or more computers (20) interfaced with surgical tools such as surgical probes, cameras, and equipment (32, 34, 36) ([0073-0074]). Tako teaches the system (1) is connected to a 3D display (40) which monitors the operation and activity of the tools (32, 34, 36) ([0074]). Tako teaches the system (1) is configured with patient specific parameters (7) which include imaging details including the patient’s prior CT and MRI images ([0075]). Tako further teaches a system called the “Surgical Navigation Advanced Platform” (SNAP), wherein medical images of an actual patient are transformed into dynamic, interactive 3D scene ([0081]). Tako teaches SNAP uses scanned medical images such as CT, ultrasound, X-ray and surgery instruments ([0084]). Tako teaches the SNAP system may be modified, resulting in an Augmented Reality Surgical Navigation System (“ARS”) (100) which may provide for integrated views of optic and scanned views on the same screen ([0120]). Tako teaches a virtual image and a real optical image may be projected side by side on a display monitor (108) or on a head-mounted-display (HMD) (160’) ([0060], [0120], wherein virtual images may comprise patient scans and/or models which comprise anatomical images, and wherein the head-mounted display HMD comprises an augmented reality display). Tako further teaches a 4-vew display (2700) which may provide a surgeon a live video feed from an endoscopic camera, a live virtual video feed from a virtual reality camera of the endoscope, a virtual patient specific 3D modeled scene with a virtual endoscope tool displayed in the correct location and orientation with respect to the patient’s anatomy, and a live 3 panel view of 2D DICOM images (Fig. 27, [0095], [0100], [0158], wherein a model of a surgical tool may be integrated into the virtual surgery scene and the virtual endoscope tool comprise visualizing a medical instrument overlaid on an anatomical image). Moreover, Tako teaches the head-mounted-display (HMD) (160’) may present virtual models to the surgeon which overlay with the surgeon’s actual view of the patient ([0124]), and the ARS computing device (112) synchronizes the virtual models with the surgeon’s actual view of the patient (Figs. 1 & 25, [0124], [0171-0173]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Govari ‘156 to further include an augmented reality display for simultaneously displaying both a real optical image and a virtual image comprised of 3D models obtained from patient scans side by side as taught by Tako ([0061], [0120]). Including augmented reality displays allows surgeons to enhance their surgery performance and prepare in advance as recognized by Tako ([0063]). Additionally, simultaneously displaying multiple images such as a virtual and optical image improves efficiency and reduces distractions/time consumption as recognized by Tako ([0004], [0120]). For example, augmented reality allows surgeons to remain focused on the surgery without taking their eyes off the patient as further recognized by Tako ([0162]).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari '156 (US20170007156) in view of Govari '848 (US20130015848). Govari ‘156 is cited in the IDS.
Regarding claim 9, Govari ‘156 teaches a method for manufacturing a location pad (38) ([0024]), the method comprising:
receiving a frame (37) to be attached to tissue that is at least partially surrounding an organ of a patient (Figs. 1 & 2A-2B, [0024], [0026-0027]); andW
fixing, to the frame (37) at respective positions surrounding a region-of-interest (ROI) (39) of the organ, two or more field-generators (36A-36D) for generating respective magnetic fields at least in the ROI (39) (Figs. 1 & 2A-2B, [0018], [0024], [0026-0027], [0030-0032], wherein the frame is open, surrounds a ROI, and the field-generators are arranged around/surrounding the ROI 39).
However, Govari ‘156 fails to explicitly teach wherein the frame is flexible.
In an analogous magnetic tracking system field of endeavor, Govari ‘848 teaches such a feature. Govari ‘848 teaches patches (40) which are attached to the body of a patient (30) (Fig. 1, [0020]). Govari ‘848 teaches the patches (40) comprise field generator coils configured to generate magnetic fields which are sensed by a position sensor of a catheter (28) to determine the position of the catheter’s distal end (36) ([0021]). Govari ‘848 teaches the patch (40) comprises a flexible substrate (60) configured to conform to the shape of the patient’s (30) body when attached ([0027]). Govari ‘848 further teaches the substrate (60) may be rigid ([0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Govari ‘156 to have the frame comprise a flexible substrate configured to conform to a patient’s body as taught by Govari ‘848 ([0027]). Since the frame is coupled to the body/tissue, modifying the frame to be flexible rather than rigid and conform to the patient’s body may enhance patient comfort. Moreover, Govari ‘848 teaches the substrate may be rigid ([0034]), thereby teaching the modification and/or substitution of a rigid substrate for a flexible substrate is known in the art for frames comprising field-generators configured to be coupled to a patient’s body.
Regarding claim 10, Govari ‘156 in view of Govari ‘848 teaches the invention as claimed above in claim 9.
Govari ‘156 further teaches wherein the organ comprises an eye of the patient (Figs. 1 & 2A-2B, [0025-0026], [0040], wherein the location pad and field-generators attached to the patient’s torso may also be suitably attached or configured to be attached to tissue surrounding an eye of the patient).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793